DETAILED ACTION
This is an allowance of all claims filed on 03/08/2021. Claims 1-10, 13-22 and 25 are pending. Claims 1-10, 13-22 and 25 have been amended. After reviewing, all claims are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following allowable limitation: “fetching the texel data into the texel cache, wherein fetching the texel data into the texel cache includes reading the mip-map address data from the second cache and using the mip-map address data read from the second cache to fetch the texel data into the texel cache; and when the texel data has been fetched into the texel cache, identifying from the record of graphics texturing operations the graphics texturing operation awaiting the texel data that has been fetched into the texel cache, reading the fetched texel data from the texel cache for the identified graphics texturing operation and performing the identified graphics texturing operation using the read texel data.”.
Closest prior art Tran [US 2006/0271738] appears to teach a method of processing data in cache memory system, cache hierarchy and how data is served from the hierarchy. 
Duluk [US 2014/0281110] appears to teach a cache that stores data fetching data.
Horn [US 2017/0336971] appears to teach if primary cache is missed, the data processing operation is stalled.
King-Smith [US 2004/0128452] appears to teach queue management for paused/stalled thread.
However, the prior arts on record alone or in combination do not appear to teach or fairly suggest the allowable limitation in the domain of texel data and texel cache. Therefore, Claim 1 and its dependent claims 2-10 are allowed.

Independent Claim 25 recites the same allowable limitation as Claim 1. Under the same rationale, Claim 25 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MASUD K KHAN/            Primary Examiner, Art Unit 2132